NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN GRANADOS ESPINOZA,                          No.   18-70385

                Petitioner,                      Agency No. A089-866-633

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 5, 2020**
                                 Seattle, Washington

Before: M. SMITH and N.R. SMITH, Circuit Judges, and TUNHEIM,*** District
Judge.

      Petitioner Juan Granados Espinoza, a native and citizen of Mexico, petitions

for review of the Board of Immigration’s (BIA) decision approving and adopting the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, United States Chief District Judge
for the District of Minnesota, sitting by designation.
immigration judge’s (IJ) decision to deny Petitioner’s requests for withholding of

removal and protection pursuant to the Convention Against Torture (CAT). We

have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      1.     We review the denial of withholding of removal and CAT relief for

substantial evidence. Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016).

We must deny the petition unless “the evidence not only supports a contrary

conclusion, but compels it[.]” Id. (citation omitted) (emphasis in original). “Where,

as here, the BIA adopts the IJ’s decision while adding its own reasons, this court

reviews both decisions.” Vahora v. Holder, 641 F.3d 1038, 1042 (9th Cir. 2011).

      2.     Substantial evidence supports the denial of withholding of removal

because Petitioner did not establish that his proposed particular social group of

“Mexican, male, criminal deportees returning to Mexico after absences of longer

than five years” was cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016). In particular, Petitioner’s evidence did not show that Mexican society views

the group as socially distinct.1 See id. at 1136. Thus, Petitioner cannot qualify for

withholding of removal.

      Substantial evidence supports the IJ’s further conclusion that Petitioner failed

to establish that the harm he fears was or would be on account of his membership in



      1
        Because Petitioner failed to establish social distinction, Petitioner’s assertion
that the BIA engaged in improper factfinding on lack of particularity is inapposite.

                                           2
the proposed group. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (an

applicant must show that “persecution was or will be on account of his membership

in such group” (emphasis added)). Petitioner’s generalized fear of being a victim of

crime is insufficient. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      3.      Substantial evidence supports the denial of CAT relief because

Petitioner failed to show that it is more likely than not that he will be tortured by or

with the consent or acquiescence of the Mexican government. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009); Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th

Cir. 2003). The harm that Petitioner experienced in 2008 is not a sufficient basis for

CAT relief.    See Ahmed v. Keisler, 504 F.3d 1183, 1200–01 (9th Cir. 2007)

(affirming denial of CAT relief by concluding that past harm, including four arrests

and beatings, did not demonstrate that petitioner would likely be tortured if returned

to Bangladesh). Petitioner’s reliance on evidence of crime and harm that could befall

any individual in Mexico also cannot warrant CAT relief here.2 See Ramirez-Munoz

v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016) (“Where Petitioners have not shown

they are any more likely to be victims of violence and crimes than the populace as a



      2
        Petitioner’s assertions that the IJ and BIA failed to consider particular items
of evidence regarding generalized crime in Mexico is unavailing. Neither the IJ nor
the BIA must cite and discount every item of evidence. See 8 C.F.R. § 1208.16(c)(3)
(simply requiring the consideration of “all evidence”). Petitioner’s reliance on Cole
v. Holder, 659 F.3d 762, 771 (9th Cir. 2011), is misplaced because “nothing in the
record or the BIA’s decision indicates a failure to consider all the evidence[.]” Id.

                                           3
whole in Mexico, they have failed to carry their burden.”). We have considered all

other arguments raised and find them unavailing.

      PETITION FOR REVIEW DENIED.




                                        4